364 S.W.3d 267 (2012)
STATE of Missouri, Respondent,
v.
Arlando M. VAIL, Appellant.
No. ED 96456.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2012.
Edward S. Thompson, Assistant Pubic Defender, St. Louis, MO, for appellant.
Jennifer A. Wideman, Assistant Attorney General, Jefferson City, MO, for respondent.
KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Arlando Vail (Defendant) appeals the judgment of the Circuit Court of the City of St. Louis convicting him of second-degree burglary and possession of burglar's tools. Defendant contends that the trial court erred in denying his request to question two members of the jury who saw him *268 shackled regarding their ability to give him a fair trial.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).